548 S.E.2d 534 (2001)
353 N.C. 454
STATE of North Carolina
v.
Victor Manuel MUNOZ.
No. 183P01.
Supreme Court of North Carolina.
May 3, 2001.
Victor Manuel Munoz, Pro Se.
Douglas A. Johnston, Special Deputy Attorney General, Horace M. Kimel, Jr., District Attorney, for State.
Prior report: 141 N.C.App. 675, 541 S.E.2d 218.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of May 2001."
Justice EDMUNDS recused.